 
 
 Exhibit 10.7

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
DATED AS OF JULY 22, 2017
 
BETWEEN
 
COMMAND CENTER, INC.
 
AND
 
CORY SMITH
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 
 

 
 
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made this 22nd day of
July, 2017, by and between COMMAND CENTER, INC., a Washington corporation
(hereinafter called “Company”) and CORY SMITH, an individual (hereinafter called
“Executive”).
 
RECITALS
 
Company desires to employ Executive and Executive desires to accept such
employment, all on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth in this Agreement, the parties hereto agree as follows:
 
1.           Employment.
 
Subject to the terms and conditions of this Agreement and effective as of the
Effective Date, Company hereby employs Executive, and Executive hereby accepts
such employment. Company agrees that its board of directors shall appoint
Executive as Principal Accounting Officer not later that September 1, 2017.
Executive’s employment shall be in such capacities and for such duties and
services as will from time to time be mutually agreed upon by Company and
Executive, consistent with the position of the Principal Accounting Officer and
reporting directly to the President and Chief Executive Officer. The Effective
Date shall be July ___, 2017 or the date upon which this Executive Employment
Agreement has been fully executed and delivered by both Executive and Company,
whichever is later.
 
2.           Full Time Occupation.
 
Executive will devote Executive's entire business time, attention, and efforts
as reasonably necessary to the performance of Executive's duties under this
Agreement, and will serve Company faithfully and diligently and, except as may
be specifically allowed by the Board of Directors, will not engage in any other
employment while employed by Company.
 
3.           Compensation.
 
(a)           Salary. During the Employment Period (as defined herein), Company
will pay to Executive, as full compensation for the services rendered by
Executive, a base salary at a rate of $150,000 per annum (“Base Salary”).
Company will pay the Base Salary in accordance with Company's established
payroll procedures. Payments will be made in bi-weekly installments, or in such
other periodic installments upon which Company and Executive will mutually
agree.
 
 
 
1

 
 
(b)            Bonus Eligibility. Bonus eligibility shall be in the sole
discretion of the Compensation Committee of the company’s board of directors.
 
(c)           Withholding. The Company may withhold from any payments or
benefits under this Agreement, all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received hereunder.
 
4.           Relocation Expenses.
 
Company shall provide reasonable and customary relocation assistance, including
reimbursement for costs for moving household furnishings and belongings, in an
amount not to exceed $10,000 for household goods and $1,000 for one car. For a
period of up to six months following the Effective Date or until Executive’s
home in Florida is sold or leased, whichever occurs sooner, Company will pay the
Executive’s cost of temporary housing in the Denver area, not to exceed $2,000
per month, except for the first month, which shall be reimbursed at cost not to
exceed $4000. If Executive’s house in Florida has not been sold or leased within
six months, then Executive and Company agree to discuss a possible extension of
the temporary housing allowance.
 
5.           Other Benefits.
 
(a)           Reimbursement. During the Employment Period, Company will
reimburse Executive for all travel and entertainment expenses and other ordinary
and necessary business expenses incurred by Executive in connection with the
business of Company and Executive's duties under this Agreement. The term
“business expenses” will not include any item not deductible by Company for
federal income tax purposes. To obtain reimbursement, Executive will submit to
Company receipts, bills, or sales slips for the expenses incurred.
 
(b)         Professional Memberships and Continuing Professional Education.
Company will pay for dues and fees required for any professional licenses
maintained by Executive, membership in professional or industry associations,
continuing education requirements associated with any professional license and
conferences and seminars commonly attended by executives in similar companies.
 
(c)           Vacation. Executive will be entitled to three weeks paid vacation
each year.
 
(d)         Other Benefits. During the Employment Period, Executive will be
entitled to participate in any group insurance, pension, retirement, vacation,
expense reimbursement, stock option, and other benefits approved by the
Compensation Committee and made available from time to time to executive
employees of Company generally during the term of Executive's employment
hereunder. The foregoing will not obligate Company to adopt or maintain any
particular plan, program, or benefit.
 
 
 
2

 
 
6.           Term of Employment.
 
(a)           Employment Term. The term of Executive's employment hereunder will
commence on the Effective Date and will continue for a period of one year
following the Effective Date, unless terminated by either party pursuant to the
terms of this Agreement (such period and any extensions thereof, the “Employment
Period”). The term of the Employment Period hereunder will automatically renew
for a successive one-year term, unless terminated by either party giving written
notice to the other not less than 30 days prior to the end of the then-current
term or as otherwise set forth in this Agreement.
 
(b)           Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained:
 
(i)                 Death. Executive's employment will be automatically
terminated, without notice, effective upon the date of Executive's death.
 
(ii)               Disability. If Executive will fail to perform any of
Executive’s job duties under this Agreement as the result of illness or other
incapacity, with or without reasonable accommodation, for a period of more than
eight consecutive weeks, as determined by Company, Company may, at its option,
and upon notice to Executive, terminate Executive's employment effective on the
date of that notice. 
 
(iii)            Cause. Company may terminate Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” will mean
any of the following:
 
(1)       Executive’s indictment for, or conviction of, a crime involving moral
turpitude whether or not relating to Company;
 
(2)          willful misconduct by Executive in the performance of his duties as
an employee of Company;
 
(3)          the commission by Executive of an act of fraud or embezzlement
against Company;
 
(4)          substance abuse;
 
(iv)              Change of Control. In the event of a Change of Control (as
defined below), Company may, upon written notice to the Executive, terminate
Executive’s employment by providing the Executive with 30 days' written notice
after the effective date of the Change of Control. For the purposes of this
Agreement, a “Change in Control” will be deemed to have occurred if and when:
 
(1)          Tender Offer. A tender offer or exchange offer is made whereby the
effect of such offer is to take over and control Company, and such offer is
consummated for the equity securities of Company representing 50% or more of the
combined voting power of Company’s then outstanding voting securities;
 
 
 
3

 
 
(2)        Merger or Consolidation. The shareholders of Company approve a
merger, consolidation, recapitalization, or reorganization of Company, or
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction that would result in at least 75% of the total
voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
 
(3)          Sale of Assets. The shareholders of Company approve an agreement
for the sale or disposition by Company of all or substantially all of Company's
assets to another person or entity, which is not a wholly owned subsidiary of
Company.
 
(v) Without Cause
 
(1)           Executive may terminate the Employment Period at any time upon
giving to Company written notice sixty days in advance of the proposed
termination date.
 
(2)           Company may terminate the Employment Period at any time before the
expiration of this Agreement without cause by giving to Executive written notice
sixty days in advance of the proposed termination date.
 
(vi)           Result of Termination of Employment Period.
 
(1)        In the event of the termination of the Employment Period pursuant to
Section 6(b)(iii) [Cause] or Section 6(b)(v)(1) [Without Cause by Executive]
above, Executive will receive no further compensation under this Agreement
following the date of termination. If this Agreement is terminated by Executive
during the initial one year term, Executive shall immediately reimburse Company
for all relocation expenses paid by Company, including moving of goods and
temporary housing.
 
(2)          In the event of the termination of the Employment Period pursuant
to Section 6(b)(i) [Death] or 6(b)(ii) [Disability] above, Executive or
Executive’s personal representative or estate will continue to receive
Executive’s Base Salary during the six-month period following the date of
termination.
 
(3)        In the event of the termination of the Employment Period pursuant to
Section 6(b)(iv) [Change in Control] above or failure or refusal of a surviving
or successor entity to assume all of the obligations of this Agreement,
Executive will continue to receive his Base Salary through the end of the
current Employment Period.
 
 
 
4

 
 
 (4)          In the event of termination during the initial one year term
pursuant to Section 6(b)(v)(2) [Without Cause by Company] above, Executive will
continue to receive his Base Salary through the end of the Employment Period. If
the termination occurs in an Employment Period following the initial one-year
term, no additional compensation shall be due.
 
  (5)         Executive will continue to be bound by Sections 7 and 8 of this
Agreement following termination of Executive’s employment on any basis set forth
in this Section 6(b).
 
7.           Competition and Confidential Information.
 
(a)           Non-Competition. During the term of the Employment Period and for
twelve months after the termination of the Employment Period , regardless of the
reason therefor, or twelve months after the final payment of compensation by
Company to Executive, whichever is later, Executive will not (whether directly
or indirectly, as owner, principal, agent, stockholder, director, officer,
manager, executive, partner, participant, or in any other capacity) engage or
become financially interested in any competitive business conducted within the
Restricted Territory or solicit, canvas, or accept, or authorize any other
person, firm, or entity to solicit, canvas, or accept, from any customers of
Company or its subsidiaries, any business within the Restricted Territory for
Executive or for any other person, firm, or entity. As used herein, “customers
of Company” will mean any persons, firms, or entities that purchased goods or
services from Company during the Employment Period; “competitive business” will
mean any business which sells or provides or attempts to sell or provide
products or services the same as or substantially similar to the products or
services sold or provided by Company or any of its subsidiaries; and the
“Restricted Territory” will mean the United States or, in the alternative, in
the event any reviewing court finds the United States to be overbroad or
unenforceable, within 25 miles of any existing or proposed office location of
Company.
 
(b)           Confidential Information. Executive will maintain in strict
secrecy all confidential or trade secret information relating to the business of
Company or any of its subsidiaries (the “Confidential Information”) obtained by
Executive in the course of Executive’s employment, and Executive will not,
unless first authorized in writing by Company, disclose to, or use for
Executive's benefit or for the benefit of any person, firm, or entity at any
time either during or subsequent to the term of Executive's employment with
Company, any Confidential Information, except as required in the performance of
Executive's duties on behalf of Company. For purposes hereof, “Confidential
Information” will include, without limitation, any trade secrets, knowledge, or
information with respect to processes, procedures, plans, inventions,
techniques, or know-how; any business methods or forms; any names or addresses
of customers or data on customers or suppliers; and any business policies or
other information relating to or dealing with the purchasing, sales, or
distribution policies or practices of Company.
 
 
 
5

 
 
(c)           Return of Books and Papers. Upon the termination of Executive's
employment with Company for any reason, Executive will deliver promptly to
Company all catalogues, manuals, memoranda, drawings, and specifications; all
cost, pricing, and other financial data; all customer information; all other
materials, whether written, printed or stored in any electronic media, which are
the property of Company or any of its subsidiaries (and any copies of them);
desktop or laptop computers, software, access cards, “passwords”, cellular
phones, personal digital assistants and pagers; and all other materials which
may contain Confidential Information relating to the business of Company or any
of its subsidiaries (whether maintained in tangible, documentary form, computer
memory or other electronic or digital format), which Executive may then have in
Executive's possession whether prepared by Executive or not.
 
(d)            Disclosure of Information. Executive will disclose promptly to
Company, or its nominee, any and all ideas, designs, processes, and improvements
of any kind relating to the business of Company or any of its subsidiaries,
whether patentable or not, conceived or made by Executive, either alone or
jointly with others, during working hours or otherwise, during the entire period
of Executive's employment with Company, or within six months thereafter.
 
(e)            Assignment. Executive hereby assigns to Company or its nominee,
the entire right, title, and interest in and to all discoveries and
improvements, whether patentable or not, which Executive may conceive or make
during Executive's employment with Company, or within six months thereafter, and
which relate to the business of Company or any of its subsidiaries. All
copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by Executive during the Employment Period
(collectively, the "Work Product") shall belong exclusively to Company and shall
be considered a work made by Executive for hire within the meaning of Title 17
of the United States Code. To the extent the Work Product may not be considered
work made for hire, Executive agrees to assign at the time of creation of the
Work Product, without any requirement of further consideration, any right,
title, or interest that Executive may have in such Work Product. Upon Company’s
request, Executive will take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.
 
(f)             Equitable Relief. In the event a violation of any of the
restrictions contained in this Section 7 is established, Company will be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which right will be cumulative and in addition to any other
rights or remedies to which Company may be entitled. In the event of a violation
of any provision of this Section 7, the period for which those provisions would
remain in effect will be extended for a period of time equal to that period
beginning when such violation commenced and ending when the activities
constituting such violation will have been finally terminated in good faith.
 
(g)             Restrictions Separable. Each and every restriction set forth in
this Section 7 is independent and severable from the others, and no such
restriction will be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.
 
(h)           No Violation. The execution and delivery of this Agreement and the
performance of Executive’s services contemplated hereby will not violate or
result in a breach by Executive of, or constitute a default under, or conflict
with: (i) any provision or restriction of any employment, consulting, or other
similar agreement; (ii) any agreement by Executive with any third party not to
compete with, solicit from, or otherwise disparage such third party; (iii) any
provision or restriction of any agreement, contract, or instrument to which
Executive is a party or by which Executive is bound; or (iv) any order,
judgment, award, decree, law, rule, ordinance, or regulation or any other
restriction of any kind or character to which Executive is subject or by which
Executive is bound.
 
6

 
 
(i)           Non-Disparagement. Executive agrees that he will make no
statement, oral or written, and which, by itself, may significantly or
substantially damage the reputation of the Company or any director, officer or
employee of the Company.
 
8.           Miscellaneous.
 
(a)           Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement will be in writing and will be deemed
to have been duly given and received: if mailed by registered or certified mail,
three business days after deposit in the United States mail, postage prepaid,
return receipt requested; if hand delivered, upon delivery against receipt or
upon refusal to accept the notice; or if delivered by a standard overnight
courier, one business day after deposit with such courier, postage prepaid, in
each case, addressed to such party at the address set forth below:
 
(i)           If to Company:
 
Command Center, Inc.
3609 S Wadsworth Blvd., Suite 250
Lakewood, Colorado 80235
Attn: Bubba Sandford
 
With a copy to:
 
Brendan Simaytis
Command Center, Inc.
3609 S Wadsworth Blvd., Suite 250
Lakewood, Colorado 80235
 
(ii)          If to Executive: 
 
Cory Smith
             729 Pine
Orlando, FL
 
 
 
7

 
 
Either party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 8(a) for the giving of notice.
 
(b)         Waivers. Neither any failure nor any delay on the part of either
party to exercise any right, remedy, power, or privilege under this Agreement
will operate as a waiver thereof, nor will any single or partial exercise of any
right, remedy, power, or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege, nor will any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power, or privilege with respect to
any other occurrence.
 
(c)           Controlling Law, Jurisdiction and Venue. This Agreement and all
questions relating to its validity, interpretation, performance, and enforcement
will be governed by and construed in accordance with the laws of the State of
Colorado, notwithstanding any Colorado or other conflict-of-interest provisions
to the contrary. Executive agrees that any and all claims arising between the
parties out of this agreement shall be controlled by the laws of the State of
Colorado, as follows: any dispute, controversy arising out of, connected to, or
relating to any matters herein of the transactions between Company and
Executive, or this Agreement, which cannot be resolved by negotiation
(including, without limitation, any dispute over the arbitrability of an issue),
will be settled by binding arbitration in accordance with the J.A.M.S/ENDISPUTE
Arbitration Rules and Procedures, as amended by this Agreement. Arbitration
proceedings will be held in Denver, Colorado. Company and Executive agree the
prevailing party on any action to enforce rights hereunder shall be entitled, in
addition to any awarded damages, their costs and reasonable attorney's fees,
whether at arbitration, or on appeal. The parties agree that this provision and
the Arbitrator's authority to grant relief are subject to the United States
Arbitration Act, 9 U.S.C. § 1 et seq. ("USAA") and the provisions of this
Agreement. The parties agree that the arbitrator shall have no power or
authority to make awards or issue orders of any kind except as expressly
permitted by this Agreement, and in no event does the arbitrator have the
authority to make any award that provides for punitive or exemplary damages. The
award may be confirmed and enforced in any court of competent jurisdiction. All
post-award proceedings will be governed by the USAA. Company and Executive
irrevocably consent to the jurisdiction and venue of such arbitration and such
courts.
 
(d)           Binding Nature of Agreement. This Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns except that no party may
assign or transfer such party's rights or obligations under this Agreement
without the prior written consent of the other party.
 
 
 
8

 
 
(e)           Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original as
against any party whose signature appears thereon, and all of which will
together constitute one and the same instrument. This Agreement will become
binding when one or more counterparts hereof, individually or taken together,
will bear the signatures of the parties reflected hereon as the signatories.
 
(f)           Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision will be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
 
(g)         Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements, and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control and supersede: (a) any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof; and (b) any provision of any other plan or agreement maintained by
Company for the benefit of its employees generally inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
 
(h)           Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and will not affect
its interpretation.
 
(i)            Gender. Words used herein, regardless of the number and gender
specifically used, will be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.
 
(j)         Number of Days. In computing the number of days for purposes of this
Agreement, all days will be counted, including Saturdays, Sundays, and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday, or holiday, then the final day will be deemed to be the next day which
is not a Saturday, Sunday, or holiday.
 
(k)          Third Party Beneficiaries. This Agreement shall not inure to the
benefit of anyone other than Executive and Company and their successors and
assigns. No third party may bring an action to enforce any term hereof and no
third party beneficiary rights are created by this Agreement.
 
 
 
9

 
 
(l)           Non-Transferability. This is a personal agreement. None of the
Executive’s rights, benefits, or interests hereunder may be subject to sale,
anticipation, alienation, assignment, encumbrance, charge, pledge hypothecation,
transfer, or set off in respect of any claim, debt, or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any such action shall be
null, void, and of no effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the Effective Date.
 
 
 

CORY SMITH, EXECUTIVE

 
COMMAND CENTER, INC., a Washington  corporation
 
 
 
 
 
 
By: Cory Smith
 
Name: Frederick Sandford
 
Name: Cory Smith
 
Title: Frederick Sandford
 
Date: July 14, 2017
 
 
President and Chief Executive Officer
 
 
 
Date: July 22, 2017
 

 
 
 
 
 10

